Citation Nr: 1217836	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-08 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Whether new and material evidence was received to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2. Whether new and material evidence was received to reopen a claim of entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1958 to August 1961.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in March 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2008, a statement of the case was issued in February 2009, and a substantive appeal was timely received in March 2009.  

The Board notes that while in July 2007 the Veteran's representative indicated that the Veteran was filing claims of entitlement to higher ratings for bilateral hearing loss and tinnitus, this appears to be a typographical and a review of the claims folder shows that the Veteran was filing claims to reopen entitlement to service connection for bilateral hearing loss and tinnitus.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1. The RO previously denied the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  

2. The additional evidence presented since the previous rating decision by the RO relates to an unestablished fact necessary to substantiate the claims.

3. The evidence is at least in relative equipoise as to whether bilateral hearing loss began during active duty service.  

4. The evidence is at least in relative equipoise as to whether tinnitus began during active duty service.  


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3. Resolving all doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011). 

4. Resolving all doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159.

In light of the favorable disposition, that is, reopening and granting the claims of service connection for hearing loss and tinnitus, further discussion here of compliance with the VCAA is not necessary.


Application to Reopen the Claim of Service Connection 

In correspondence in November 2007 and in January 2008, the Records Management Center indicated the Veteran's original claims folder was lost.  The March 2008 rating decision noted that the Veteran's original claims folder and service treatment records were not available for review.  The Board concludes that under the presumption of regularity of the official acts of public officers, the veteran received adequate notice that the VA was unable to completely reconstruct his file.  Marciniak v. Brown 10 Vet. App. 198 (1997).  Therefore, the Board finds that a remand for another claims file search would be futile.  The Board will use the best evidence available that cites or describes missing evidence.  Id.  

While the date of the last final rating decision is unclear, as well as whether that decision denied to reopen service connection for bilateral loss and tinnitus or whether it denied they underlying claims of service connection for bilateral hearing loss and tinnitus, a review of the available evidence of record shows that in April 1982, November 1994, and in April 1996 development letters were sent to the Veteran regarding his claim of service connection for hearing loss and a development letter on the claim of service connection for tinnitus was sent at least in April 1996.  Under these circumstances the Board accepts as true that the last final rating decision regarding the issues on appeal was in 1996, the Veteran was notified of the adverse determinations, he did not appeal the denial of the claims and the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

Although the prior decision became final, a claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claims of service connection was received after August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In the March 2008 rating decision, the RO reopened the claims of service connection for hearing loss and tinnitus.  Whether or not the RO reopened a claim is not dispositive, as it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran in July 2007, filed a claim to reopen service connection for bilateral hearing loss and tinnitus.  

Evidence at the time of the last final rating decision in 1996 includes a private audiogram dated in December 1971, which shows that puretone thresholds in decibels at 500, 1000, 2000, and 4000 Hertz were 45, 50, 50, and 50 respectively, in the right ear and, 45, 55, 55, and 50 respectively, in the left ear.  The examiner noted that the Veteran was in Germany in 1960 and was on the rifle range.  There also is a VA request for an ear, nose, and throat consult in June 1994, indicating that the Veteran had tinnitus.  Lastly, there is a lay statement dated in February 1996 from S.J.P., who is the widow of the Veteran's fellow serviceman.  In the letter she indicated that she knew the Veteran during service, at which time he had difficult hearing and had ringing in his ears.  

The additional evidence presented since the last final denial in 1996 includes a letter dated in September 2007, from the Veteran's private doctor, Dr. D.S.  In the letter Dr. D.S. indicated that the Veteran has been his patient since 1982.  He indicated that the Veteran on the date the letter was written indicated that he was exposed to significant rifle fire during service and soon thereafter noticed tinnitus and hearing loss.  He noted that the Veteran had hearing loss in 1971 and there was no evidence at that time that his hearing loss was being complicated by Meniere's disease.  In rendering an opinion Dr. D.S. indicated that hearing loss due to noise exposure does progress over time and it is more likely than not that 40 percent of the Veteran's current hearing loss is due to noise exposure during service.  The September 2007 private opinion relates to an unestablished fact necessary to substantiate the claims, i.e. that the Veteran has had tinnitus and hearing loss since service and that it is more likely than not that 40 percent of the current hearing loss is due to noise exposure in service; therefore, the opinion is new and material evidence under 38 C.F.R. § 3.156, that raises a reasonable possibility of substantiating the claims.  Therefore the claims of service connection for bilateral hearing loss and tinnitus are reopened. 

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1131.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss of the sensorineural type, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.   Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board)). 

Evidence and Analysis

Lay testimony is competent to establish the presence of observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)). 

Lay evidence can be competent to establish a diagnosis when lay evidence (1) is competent to identify the medical condition, (2) reports a contemporaneous medical diagnosis, or (3) describes symptoms at the time which are later supported by a diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Because lay evidence can be competent to establish continuity of symptomatology, it can serve to establish two of the three elements required for service connection, the existence of current disability and a nexus to service [the third element being in-service disability].  Davidson, 581 F.3d at 1316 (Fed. Cir. 2009) (citing Barr, 21 Vet. App. at 307). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence as to any issue material to the determination, the benefit of the doubt is afforded to the Veteran. 

The Veteran in July 2007 contended that he was exposed to acoustic trauma during service in Germany, where he was on the rifle range with M1 and 30 caliber machine guns at which time he began feeling ringing in his ears.  The Veteran also indicated that during service he worked in a motor pool as a dispatcher and was exposed to loud noises from trucks and heavy equipment.  He noted that upon discharge from service he went to college and had difficulty hearing his instructors and was subsequently diagnosed with severe hearing loss and tinnitus caused by firing weapons in service.  The Veteran's report of in-service acoustic trauma is corroborated by a letter dated in January 1961 from his superior in service, who indicated that the Veteran was part of an engineer battalion and worked in a supervisory capacity in the maintenance section.  As discussed earlier, a lay statement from the Veteran's long time acquaintance, S.J.P., dated in February 1996, indicates that the Veteran complained of bilateral hearing loss and ringing during service.  

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, in-service noise exposure need not be the only source of acoustic trauma; it must only be a contributing source.  The absence of in-service evidence of hearing loss during the Veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

As for tinnitus, it is a condition under case law where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).

As discussed above in the context of reopening the Veteran's claims of service connection for bilateral hearing loss and tinnitus, a private audiogram dated in December 1971 shows that for VA purposes the Veteran had bilateral hearing loss as puretone thresholds in decibels at 500, 1000, 2000, and 4000 Hertz were 45, 50, 50, and 50 respectively, in the right ear and, 45, 55, 55, and 50 respectively, in the left ear.  The examiner noted that the Veteran was in Germany in 1960 and was on the rifle range.  There also is a VA request for an ear, nose, and throat consult in June 1994, indicating that the Veteran had tinnitus.  A letter dated in September 2007, from the Veteran's private doctor, Dr. D.S., indicated that on the date the letter was written the Veteran indicated that he was exposed to significant rifle fire on the range during service and soon thereafter noticed tinnitus and hearing loss.  Dr. D.S. was of the opinion that hearing loss due to noise exposure does progress over time and it is more likely than not that 40 percent of the Veteran's current hearing loss is due to noise exposure during service.  

The Board finds both the Veteran's assertion of continuous symptomatology of bilateral hearing loss and tinnitus since service to be credible.  These statements are not contradicted by the other evidence of record and are supported by the lay and medical evidence in the file.  A review of the claims folder does not show that the Veteran had post-service noise exposure.  It also is noteworthy that the private examiner in September 2007 concluded that 40 percent of the current bilateral hearing loss is related to service based on the theory of causation pursuant to 38 C.F.R. § 3.303(d).

Therefore considering the totality of the evidence, post-service medical records and the Veteran's credible assertions of continuous symptomatology of bilateral hearing loss and tinnitus since service, the Board finds that the evidence is at least equipoise on the question of a nexus, based on continuity of symptomatology, between service and the current bilateral hearing loss and tinnitus.  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for bilateral hearing loss is granted and the claim of service connection for tinnitus is granted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

As new and material evidence has been presented, the claim of service connection for bilateral hearing loss is reopened.  

As new and material evidence has been presented, the claim of service connection for tinnitus is reopened.  

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


